[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court, having considered the testimony of Steven Austin concerning comments made by Attorney William Rivera, is of the opinion that Canon 2(b) of the Judicial Conduct requires that to support at all times the perception by the public of absolute impartiality of the judiciary, it is necessary that any potential perception of partiality be avoided.
Because the representation of Attorney William Rivera raise that possible appearance of improper influence, the court sua sponte, Kocay J. recuses itself from any further proceedings relative to this matter.
Kocay, J.